Judgment unanimously affirmed. Memorandum: County Court properly revoked the sentence of probation based upon defendant’s admitted failure to make timely monthly restitution payments (see, People v Ray, 105 AD2d 988). The sentence of two to six years’ imprisonment is not unduly harsh or severe.
In his pro se supplemental brief, defendant challenges the propriety of the original sentence of probation and the amount of restitution fixed by the court as a condition of that sentence. Those arguments are not properly before us on appeal from the judgment revoking the sentence of probation and resentencing defendant (see, CPL 450.30 [3]; People v Dabbs, 178 AD2d 848, lv denied 79 NY2d 946). (Appeal from Judgment of Niagara County Court, Hannigan, J.—Violation of Probation.) Present—Denman, P. J., Green, Lawton, Balio and Davis, JJ.